Citation Nr: 0014789	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 until 
November 1968.  He served in Vietnam from April 1967 to April 
1968 as a supply clerk.  A period of excess leave from June 
20, 1968 to July 18, 1968 is noted on his report of 
separation.  

This appeal was originally before the Board of Veterans 
Appeals (Board) in January 1997 from a March 1995 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Wichita, Kansas, which denied the veteran's claim for service 
connection for a psychiatric disorder.  The veteran's 
substantive appeal of April 1995 had included the issue of 
entitlement to nonservice-connected pension benefits, but 
this claim was granted by the RO by a rating action in 
October 1996.  

The veteran was initially denied service connection for a 
nervous condition in May 1973 on the basis that his only 
psychiatric disorder was a character disorder which was a 
constitutional or developmental abnormality.  He did not file 
an appeal and the decision became final.  However, recent 
medical evidence shows he has acquired psychiatric 
disabilities.  The veteran has newly diagnosed disorders 
which have not been previously considered, and these 
diagnoses must be considered to order to fairly decide his 
claim.  Therefore, they constitute new and material evidence.  
As such, the veteran's claim is reopened and the Board must 
consider the veteran's current claim for service connection 
for a psychiatric disorder on a de novo basis.  See, Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  


FINDING OF FACT

The veteran's current anxiety disorder with depression had 
its origin during service.  


CONCLUSION OF LAW

Anxiety disorder with depression was incurred during the 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the veteran's claim and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
When a disease was not initially manifested during service, 
the veteran may establish the "required nexus" for service 
connection by offering evidence demonstrating a medical 
relationship between the current disability and the service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The 
United States Court of Veterans Appeals (Court) has 
determined that establishing, "service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran's service medical records show that he was seen 
in May 1967 for treatment of a laceration on the right wrist.  
His wound was washed and bandaged. It was not described as a 
serious laceration or evaluated as a suicide attempt.  July 
1967 treatment notes show that he was seen for swelling and 
erythema of the right elbow.  It was noted that he was quite 
nervous and was still drinking excessively.  The examiner 
felt the veteran needed psychiatric help.  He was referred 
for a psychiatric consultation.  A consultation report in 
July 1967 noted that the veteran asked for help with a 
drinking problem; that he was quite nervous; and that he had 
been in Vietnam for three months and was drinking very 
heavily.  No diagnosis was reported.  In July 1968 he was 
seen for an infected wound of the right arm which had been 
sutured by his local physician.  At his separation 
examination, the veteran reported treatment at a private 
clinic in Oklahoma in 1968 for cuts on the arms, but denied 
any suicide attempts.  In the related medical evaluation, the 
cuts were described as being on the right arm.

At a psychiatric examination in April 1973 the examiner noted 
that the veteran's service medical records showed that he had 
considerable problems with adjustment in service.  He had not 
had any psychiatric treatment since separation.  Various 
findings were reported on the metal status evaluation.  A 
character disorder was diagnosed.  The examiner commented 
that he would benefit from hospitalization or some other type 
of treatment to help him with his readjustment to civilian 
life.  

At a personal hearing in May 1995, the veteran testified that 
he became nervous and depressed while serving in Vietnam; 
that he had attempted suicide by cutting his wrists during 
service; and that he has continued to have psychiatric 
problems since his separation from service.  

The veteran contends that his currently diagnosed psychiatric 
disorders began during service.  He maintains that he first 
became anxious and depressed during service and that he tried 
to commit suicide while in Vietnam.  The Board remanded the 
veteran's case to the RO in January 1997 for a medical 
opinion on the question of whether any current psychiatric 
disorder had its origin during service.  

The veteran underwent a special VA psychiatric examination in 
February 1997, which resulted in diagnoses including 
depressive disorder, not otherwise specified with anxiety, 
pain disorder with psychological factors aggravating the 
pain, and personality disorder with passive dependent, 
aggressive features.  The examination report noted that it 
was the examiner's overall impression that the veteran was 
"probably ill prepared to be in the military and although 
there were no major traumatic events that he experienced in 
Vietnam, the fact that he was separated from his folks and 
that he was in Vietnam, for him, it was a pretty scary 
experience.  He was dealing with it by drinking a lot and was 
nervous. At one point he did cut himself."  However, the 
examiner did not express a clear opinion on the questions 
posed concerning the etiology of the veteran's currently 
diagnosed acquired psychiatric disorders or otherwise explain 
their relationship to service, if any.  

Accordingly, in November 1997, the veteran's claim was again 
remanded to the RO to afford the examiner who performed the 
February 1997 psychiatric examination, an opportunity to 
review the veteran's claims file, and express a medical 
opinion regarding when the veteran's currently diagnosed 
acquired psychiatric disorders began, whether any such 
disorders were manifested during service, and whether any 
disorder which may have pre-existed service was aggravated by 
the veteran's military service.  A complete rationale was 
requested for all conclusions that were made.  

In April 1998, the examiner who had performed the February 
1997 examination, reviewed the veteran's records and opined 
that alcohol dependence had its origin during his tour of 
duty in Vietnam; and that the veteran made a suicidal gesture 
when he was treated for a self-inflicted wound of laceration 
of the right wrist on May 25, 1967.  The examiner further 
concluded that the veteran's anxiety disorder with depression 
had its origin during the tour of duty in the military.  In 
his supporting analysis he noted that the veteran certainly 
was ill-prepared from his background to be away from his 
family and certainly was quite frightened when he was drafted 
by the military.  He was also very fearful of going away 
because he thought that his father might die; and was 
certainly experiencing a separation anxiety disorder which 
was aggravated by being in the military.  

In summary the diagnoses reported by the examiner were Axis 
I:  Depressive disorder, not otherwise specified, with 
generalized anxiety; generalized anxiety disorder; alcohol 
dependence, episodic; pain disorder with psychological 
factors aggravating the pain. Axis II: Personality disorder 
with passive dependent and aggressive features.  Axis III: 
Chronic headaches, hypertension, carpal tunnel syndrome, 
degenerative joint disease.  

The examiner commented that generalized anxiety disorder was 
added to the diagnosis on Axis I, as the patient certainly 
was quite anxious during his tour of duty in Vietnam.  

During the veteran's period of active service it was noted 
that he was nervous and drinking excessively.  He also had 
two episodes of lacerations on the wrists or arms (in May 
1967 and July 1968) which were not described in any detail at 
the time, but have recently been described as suicide 
attempts by the veteran.  Although unexplained, both events 
were associated with periods of elevated stress and can 
plausibly be construed as indicative of a psychiatric 
episode.  When the veteran was examined in April 1973, the 
examiner concluded that the psychiatric disorder  present was 
a character disorder, a condition which is not, by 
regulation, one for which service connection can be 
established.  38 C.F.R. § 3.303(c).  However, the examiner 
did imply that the problem was related to service and that 
treatment was indicated for readjustment to civilian life.  
The examination of February 1997 established the presence of 
an acquired psychiatric disorder, and the medical opinion of 
April 1998 establishes a relationship between the findings 
and incidents noted in service and the veteran's currently 
diagnosed acquired psychiatric disability.  Thus by resolving 
any doubt in the veteran's favor under 38 U.S.C.A. § 5107, 
service connection for anxiety disorder with depression is 
granted on the basis that there is evidence of psychiatric 
impairment in service, evidence of a current psychiatric 
disability and an established  nexus between the current 
psychiatric disability and the veteran's active service.  
Accordingly, entitlement to service connection for a 
psychiatric disability is warranted.  



ORDER

Service connection for anxiety disorder with depression is 
granted.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

